Case: 19-10077     Document: 00515806387          Page: 1    Date Filed: 04/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       April 2, 2021
                                   No. 19-10077
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   William Brian Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:18-CR-220-1


   Before Owen, Chief Judge, and Jolly and Dennis, Circuit Judges.
   Per Curiam:*
          William Brian Smith appeals his sentence, arguing that it is
   procedurally and substantively unreasonable and includes unpronounced
   conditions of supervised release. For the reasons that follow, we affirm in
   part, reverse in part, and remand for further proceedings.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10077      Document: 00515806387           Page: 2   Date Filed: 04/02/2021




                                     No. 19-10077


                                          I
          Smith pleaded guilty to one count of receipt of a visual depiction of a
   minor engaged in sexually explicit conduct. The presentence report (PSR)
   calculated a Guidelines range of 97 to 121 months of imprisonment and
   recommended a range for supervised release of five years to life. In addition
   to the charged conduct, the PSR also set forth “Offense Behavior Not Part
   of Relevant Conduct,” describing surreptitiously recorded images and videos
   of female adults and minors found on Smith’s computer.                The PSR
   characterized this conduct as “a pattern of predatory behavior” meriting an
   above-Guidelines sentence. Smith raised a number of objections to the PSR.
   One objection argued that “[t]here is no basis in the facts of this case that
   support[s]” the recommended lifetime term of supervised release, and noted
   that the Fifth Circuit has reversed the automatic imposition of such lifetime
   terms. At sentencing, the district court clarified Smith’s objection regarding
   the term of supervised release:
          [THE COURT]: Okay. You’re just saying you want -- you
          think it would be more appropriate for it to be 10 years, rather
          than life, but you’re not taking a position that [Smith] could not
          receive a life term of supervised release?
          [DEFENSE COUNSEL]: That’s correct, Judge. I’m just
          saying, just the blanket assumption that he should get life --
          [THE COURT]: Okay. Well, I don’t take that as being a true
          objection. That’s simply an argument you’re making as to
          what the term of supervised release should be.
   The district court ultimately adopted the PSR and its calculations.
          Smith testified on his own behalf, expressing remorse for his
   actions and the harm they had caused his family.             On cross-
   examination, Smith admitted to much of the uncharged conduct
   detailed in the PSR. The court then concluded that a sentence above




                                          2
Case: 19-10077      Document: 00515806387          Page: 3   Date Filed: 04/02/2021




                                    No. 19-10077


   the Guidelines range was “necessary and appropriate . . . to take into
   account all the factors the Court should consider” under 18 U.S.C.
   § 3553(a).    Specifically, the court noted the “nature and
   circumstances of the” “very serious offense,” and stated, “I can’t
   think of a way for a man to abuse his spouse and children much worse
   than [Smith] has.” The court found that Smith “has not had much
   respect for other people or the law in the past,” so a more severe
   sentence would “help promote his respect for the law” and “provide
   just punishment.” Finally, the court concluded that other § 3553(a)
   factors, including the need for adequate deterrence, the need to
   protect the public, the kinds of sentences available, and the Guidelines
   range, all supported a higher sentence.
          Defense counsel then requested a 120-month sentence of
   imprisonment and a 10- or 15-year term of supervised release, arguing
   that such a sentence would fall within the more onerous Guidelines
   range concerning production of child pornography.           The court
   responded that, while Smith was remorseful, he had “engaged in
   conduct that’s just absolutely inexcusable, and there’s no way in my
   mind it can be justified.” It determined that Smith “deserves very
   severe punishment, and maybe more than I’m going to have now
   decided to impose.” The court sentenced Smith to 180 months’
   imprisonment (an above-Guidelines term) and a lifetime of supervised
   release. It ordered Smith to comply with “the standard conditions of
   supervised release that will be set forth in the judgment of conviction
   and sentence,” as well as “additional conditions” the court then
   specifically enumerated. One enumerated condition required Smith
   to “register as a sex offender with state and local law enforcement as
   directed by the probation officer” and “provide all information
   required in accordance with state registration guidelines.” Smith




                                          3
Case: 19-10077          Document: 00515806387              Page: 4       Date Filed: 04/02/2021




                                           No. 19-10077


   made no further objections. The written judgment later imposed
   sixteen “Standard Conditions of Supervision,” requiring Smith to,
   inter alia, provide the probation officer requested financial
   information, support his dependents, and notify third parties of risks
   created by his criminal record. Smith timely appealed.
                                                 II
          Smith challenges the reasonableness of his sentence, asserting that the
   district court erred both procedurally and substantively by imposing a
   lifetime of supervised release and an above-Guidelines term of
   imprisonment. When reviewing sentences for reasonableness, this court
   “first examine[s] whether the district court committed any significant
   procedural error.” 1          If not, “we . . . next consider the substantive
   reasonableness of the sentence under an abuse-of-discretion standard.” 2
                                                 A
          Smith claims procedural error regarding the term of supervised
   release. First, he argues that the district court erred by automatically
   imposing the lifetime term. Because Smith previously objected to the
   automatic imposition of a lifetime term of supervised release, he preserved
   this claim, and we review the district court’s interpretation of the Guidelines
   de novo and its factual findings for clear error. 3 This court has held that the
   “automatic imposition” of a lifetime of supervised release “without regard
   for the specific facts and circumstances of the case or the range provided for




          1
              United States v. Churchwell, 807 F.3d 107, 122 (5th Cir. 2015).
          2
              Id.
          3
              See United States v. Randall, 924 F.3d 790, 795 (5th Cir. 2019).




                                                 4
Case: 19-10077         Document: 00515806387               Page: 5       Date Filed: 04/02/2021




                                           No. 19-10077


   in the statute” constitutes error. 4 But here, there is no indication that the
   district court automatically imposed a lifetime term. Rather, the district
   court was aware that it could impose a lesser term of supervised release based
   on the statutory and Guidelines ranges discussed in the PSR, the court’s own
   recitation of those ranges at sentencing, and Smith’s objections and
   arguments.       Indeed, the court described the sentence as “absolutely
   required” to adequately address the statutory sentencing factors. Further,
   the district court’s characterization of Smith’s objection to the PSR as not “a
   true objection” does not show that the court automatically imposed a lifetime
   term of supervised release; instead, it reveals that the court sought to clarify
   the nature of Smith’s objection. Smith also mislabels the Government’s
   response to his objection to the PSR as a “counterproposal” that the district
   court failed to address. In fact, the Government “agree[d]” with the PSR’s
   recommended lifetime term of supervised release and argued in the
   alternative that, were the district court to disagree with the PSR’s
   recommendation, a term of “no less than 25 years” would be appropriate. In
   sum, the record does not support Smith’s claim that the district court
   automatically imposed a lifetime term.
           Second, Smith argues that the district court failed to give “due
   consideration to the 18 U.S.C. § 3553(a) factors” when imposing a lifetime
   term of supervised release. Because he did not raise this argument before the
   district court, we review for plain error and require Smith to show “a
   forfeited error that is clear or obvious,” “affects . . . substantial rights,” and
   seriously impairs “the fairness, integrity, or public reputation of judicial



           4
              United States v. Alvarado, 691 F.3d 592, 598 (5th Cir. 2012); see also United States
   v. Scott, 821 F.3d 562, 572 n.7 (5th Cir. 2016) (noting that imposition of a lifetime term
   “blindly and without careful consideration of the specific facts and circumstances of the
   case” would be erroneous).




                                                 5
Case: 19-10077           Document: 00515806387              Page: 6     Date Filed: 04/02/2021




                                            No. 19-10077


   proceedings.” 5 Smith cannot make this showing. Although the district court
   did not explicitly discuss the statutory factors in relation to the supervised
   release term, it did cite and discuss these factors when explaining the general
   sentence imposed. Thus, Smith’s assertions of procedural error concerning
   the lifetime of supervised release fail.
           Smith also asserts procedural error regarding his term of
   imprisonment. He argues that the district court imposed a prison sentence
   significantly above the Guidelines range without explaining how this
   sentence provided better safeguards or deterrence, even after Smith
   presented non-frivolous reasons supporting a lesser prison term. Because
   Smith did not preserve this claim, we review for plain error. 6
           We conclude that the district court fulfilled its obligation to explain
   the sentence in adequate detail, given that it departed from the Guidelines. 7
   We are also satisfied that the district court “considered the parties’
   arguments and ha[d] a reasoned basis for exercising [its] own legal
   decisionmaking authority.” 8 The record reveals that the district court
   considered Smith’s written objections to the PSR and heard his testimony
   and statement of remorse, as well as defense counsel’s arguments regarding
   a lesser sentence. The court also concluded that an above-Guidelines
   sentence was “absolutely necessary” to account for the § 3553(a) factors
   generally, and it specifically discussed and cited a number of individual
   factors. Finally, the court described Smith’s conduct as “just absolutely


           5
             United States v. King, 979 F.3d 1075, 1079 (5th Cir. 2020) (citing Puckett v. United
   States, 556 U.S. 129, 135 (2009)).
           6
               See id.
           7
           See United States v. Mondragon-Santiago, 564 F.3d 357, 360-61 (5th Cir. 2009);
   Churchwell, 807 F.3d at 122.
           8
               Rita v. United States, 551 U.S. 338, 356 (2007).




                                                   6
Case: 19-10077           Document: 00515806387              Page: 7      Date Filed: 04/02/2021




                                            No. 19-10077


   inexcusable,” concluding that it merited “very severe punishment, and
   maybe more than I’m going to have now decided to impose.” In sum,
   Smith’s arguments regarding procedural error are unavailing.
                                                  B
           Smith also contends that the lifetime term of supervised release and
   the above-Guidelines term of imprisonment are substantively unreasonable.
   Because Smith previously requested a specific sentence of imprisonment and
   supervised release, he preserved this issue, 9 and we review his sentence’s
   substantive reasonableness for an abuse of discretion. 10
           Smith first challenges the substantive reasonableness of his above-
   Guidelines term of imprisonment, asserting, inter alia, that the district court
   imposed a weighty sentence in addition to the excessive term of supervised
   release, failed to properly weigh several § 3553(a) factors against his
   accomplishments prior to sentencing, and neglected to consider that he had
   already “lost” his family, rendering a lengthy sentence “simply not needed.”
   “A non-Guidelines sentence unreasonably fails to reflect the statutory
   sentencing factors . . . where it (1) does not account for a factor that should
   have received significant weight, (2) gives significant weight to an irrelevant
   or improper factor, or (3) represents a clear error of judgment in balancing
   the sentencing factors.” 11 We conclude that Smith’s prison sentence does
   not meet this standard. As discussed above, the district court heard Smith’s
   objections, testimony, and expressions of remorse (including remorse over



           9
                See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020).
           10
             See United States v. Johnson, 648 F.3d 273, 276 (5th Cir. 2011) (citing Gall v.
   United States, 552 U.S. 38, 46 (2007)).
           11
              United States v. Nguyen, 854 F.3d 276, 283 (5th Cir. 2017) (quoting United States
   v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015)).




                                                  7
Case: 19-10077            Document: 00515806387               Page: 8      Date Filed: 04/02/2021




                                              No. 19-10077


   harm inflicted upon his family), as well as defense counsel’s arguments. The
   court also cited and discussed a number of relevant statutory factors. Smith
   asks us, in effect, to reweigh the sentencing factors, which this court cannot
   do. 12
            Smith also challenges the lifetime term of supervised release as
   substantively unreasonable. But because the recommended Guidelines range
   for supervised release was five years to life, the lifetime term represents a
   within-Guidelines sentence subject to a rebuttable presumption of
   reasonableness. 13 “Th[is] presumption is rebutted only upon a showing that
   the sentence does not account for a factor that should receive significant
   weight, it gives significant weight to an irrelevant or improper factor, or it
   represents a clear error of judgment in balancing sentencing factors.” 14 As
   with the substantive challenge to his term of imprisonment, Smith has not
   made this showing. The district court heard Smith’s objections, arguments,
   testimony, and remorse; it referenced multiple § 3553(a) factors when
   explaining the sentence; and it found Smith’s conduct “absolutely
   inexcusable” and “deserv[ing of] very severe punishment.” Moreover, this
   court has previously upheld lifetime terms of supervised release in child
   pornography cases. 15 In sum, Smith cannot establish that his sentence is
   substantively unreasonable.



            12
              See Gall, 552 U.S. at 51 (noting that an appellate court reviewing an above-
   Guidelines sentence “may consider the extent of the deviation, but must give due
   deference to the district court’s decision that the § 3553(a) factors, on a whole, justify the
   extent of the variance”)
            13
                 See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
            14
                 Id.
            15
               See, e.g., United States v. Scott, 821 F.3d 562, 572 n.7 (5th Cir. 2016) (concluding
   that a lifetime term of supervised release was not plainly erroneous when “the Guidelines
   recommend[ed] it”); United States v. Carpenter, 647 F. App’x 397, 399 (5th Cir. 2016)




                                                    8
Case: 19-10077            Document: 00515806387              Page: 9      Date Filed: 04/02/2021




                                             No. 19-10077


                                                   C
           Finally, Smith contends that the written judgment erroneously added
   three conditions of supervised release that were not orally pronounced during
   sentencing. These conditions required him to (1) provide requested financial
   information to his probation officer, (2) support his dependents and meet
   family responsibilities, and (3) notify third parties of risks created by his
   criminal record and personal history and characteristics.
           Criminal defendants possess a Fifth Amendment due process right to
   be present at sentencing. 16 To respect this right, “[t]he district court must
   orally pronounce a sentence,” including certain conditions of supervised
   release. 17 In United States v. Diggles, this court held that “what matters [for
   pronouncement] is whether a condition is required or discretionary under the
   supervised release statute,” 18 U.S.C. § 3583(d). 18                    “If a condition is
   required, making an objection futile, the court need not pronounce it. If a
   condition is discretionary, the court must pronounce it to allow for an
   objection.” 19
           The Government concedes that conditions one and two—requiring
   Smith to provide requested financial information and support his
   dependents—are not required under § 3583(d), and thus should have been,
   but were not, orally pronounced. However, the Government asserts that the



   (concluding that the district court neither abused its discretion nor plainly erred by
   imposing a lifetime of supervised release after the defendant pleaded guilty to a single count
   of possessing child pornography).
           16
                United States v. Tanner, 984 F.3d 454, 456 (5th Cir. 2021).
           17
                United States v. Diggles, 957 F.3d 551, 556 (5th Cir. 2020) (en banc).
           18
                Id. at 559.
           19
                Id.




                                                   9
Case: 19-10077           Document: 00515806387             Page: 10        Date Filed: 04/02/2021




                                            No. 19-10077


   district court’s failure to pronounce these conditions was harmless error
   because Smith’s challenge is “premature,” i.e., unripe.
           Ripeness “is a jurisdictional issue we review de novo.” 20 “[T]he
   ripeness doctrine . . . separate[s] matters that are premature for review
   because the injury is speculative and may never occur, from those cases that
   are appropriate for federal court action.” 21 This case presents an opportunity
   to resolve some tension in our precedent analyzing the injury claimed by
   defendants who challenge a district court’s failure to orally pronounce
   supervised release conditions. In United States v. Harris, this court addressed
   a defendant’s claim that his written judgment erroneously inserted four
   supervised release conditions that “were not orally pronounced during
   sentencing.” 22 Analyzing the challenged conditions’ ripeness, we focused
   on the likelihood of their eventual imposition. 23 We observed that “[a]
   condition of supervised release is ripe for review if it is ‘patently
   mandatory—i.e., [its] imposition is “not contingent on future events,”’”
   and unripe “if it is ‘a matter of conjecture’ whether the requirements of the
   condition will take effect.” 24 But Harris’s analytical framework derives from
   cases challenging the imposition of supervised release conditions, not the
   pronouncement of such conditions. 25 In these cases, the defendant’s injury


           20
                United States v. Magana, 837 F.3d 457, 459 (5th Cir. 2016).
           21
              TOTAL Gas & Power N. Am., Inc. v. Fed. Energy Regul. Comm’n, 859 F.3d 325,
   333 (5th Cir. 2017) (quoting Roark & Hardee LP v. City of Austin, 522 F.3d 533, 544 n.12
   (5th Cir. 2008)).
           22
                960 F.3d 689, 695 (5th Cir. 2020).
           23
                See id. at 695-96.
           24
                Id. at 696 (second alteration in original) (quoting Magana, 837 F.3d at 459).
           25
             See Magana, 837 F.3d at 458, 459 n.1 (addressing the defendant’s assertion that
   the requirements for the supervised release condition to be imposed under the relevant
   statute had not been met, and noting that the defendant had waived any argument that the




                                                  10
Case: 19-10077           Document: 00515806387              Page: 11       Date Filed: 04/02/2021




                                             No. 19-10077


   would occur, if at all, at some future time when the condition was imposed
   upon his or her release from prison. 26
           Challenges to the pronouncement of supervised release conditions, by
   contrast, allege a past injury. Defendants have a constitutionally-protected
   right to be present at sentencing and “the district court must orally
   pronounce [the] sentence to respect” this right. 27                            A deficient
   pronouncement, therefore, infringes upon defendants’ due process rights at
   the time of sentencing. 28 We failed to recognize this distinction in Harris.
   Thus, while Harris reached the correct result, it mischaracterized the injury
   attributable to an allegedly flawed pronouncement of sentence. 29                        Our
   unpublished opinion in United States v. Santos-Ferrufino, 30 however,
   correctly analyzed the timing of a defendant’s pronouncement-related injury
   and, in turn, the claim’s ripeness. That case, like Harris, concerned an
   alleged “conflict between the oral pronouncement of sentence and the
   written judgment.” 31 We observed that the defendant was “not challenging
   the . . . condition itself but instead argu[ing] that the discrepancy between the
   oral pronouncement . . . and the written judgment infringe[d] on his



   written judgment conflicted with the oral pronouncement); United States v. Carmichael,
   343 F.3d 756, 759 (5th Cir. 2003) (addressing the defendant’s claim that imposition of the
   supervised release condition was unconstitutional).
           26
               See Magana, 837 F.3d at 459-60 (analyzing whether the defendant would be
   subject to the condition upon his release); Carmichael, 343 F.3d at 761-62 (same).
           27
                United States v. Diggles, 957 F.3d 551, 556-58 (5th Cir. 2020) (en banc).
           28
             See United States v. Tanner, 984 F.3d 454, 456 (5th Cir. 2021) (quoting Diggles,
   957 F.3d at 557).
           29
             960 F.3d 689, 696 (5th Cir. 2020) (concluding that the pronouncement-based
   challenge was ripe).
           30
                772 F. App’x 96 (5th Cir. 2019).
           31
                Id. at 96.




                                                   11
Case: 19-10077          Document: 00515806387               Page: 12       Date Filed: 04/02/2021




                                             No. 19-10077


   constitutional right to be present at sentencing.” 32 Because “the injury
   complained of [had already] occurred,” we held the claim “ripe for
   adjudication.” 33 Santos-Ferrufino, therefore, presents the correct way to
   assess the ripeness of claims challenging the failure to pronounce supervised
   release conditions—because the alleged injury occurs at the time of oral
   sentencing, these claims are ripe for review. Accordingly, Smith’s claim that
   the district court failed to orally pronounce the contested supervised release
   conditions is ripe.
           We now turn to the merits of Smith’s challenge to conditions one and
   two, which require Smith to disclose certain financial information and
   support his dependents. The court did not refer to these conditions at all
   during sentencing. Accordingly, Smith had no opportunity to object to
   conditions one and two, and we review his challenge for abuse of discretion. 34
           When a discrepancy exists between the oral pronouncement and
   written judgment, “the key determination is whether the discrepancy . . . is a
   conflict or merely an ambiguity that can be resolved by reviewing the rest of
   the record.” 35 If a district court “fails to mention” a discretionary condition
   during oral sentencing, “its subsequent inclusion in the written judgment
   creates a conflict that requires amendment of the written judgment to
   conform with the oral pronouncement.” 36 Because the written judgment


           32
                Id.
           33
                Id.
           34
                See United States v. Diggles, 957 F.3d 551, 559-60 (5th Cir. 2020) (en banc).
           35
             Sealed Appellee v. Sealed Appellant, 937 F.3d 392, 400 (5th Cir. 2019) (quoting
   United States v. Flores, 664 F. App’x 395, 398 (5th Cir. 2016) (per curiam)).
           36
              United States v. Rouland, 726 F.3d 728, 735 (5th Cir. 2013); see also United States
   v. Omigie, 977 F.3d 397, 406 (5th Cir. 2020) (“Where there is a conflict between the court’s
   oral pronouncement and the written judgment, the oral pronouncement controls, and ‘the
   appropriate remedy is remand to the district court to amend the written judgment to




                                                  12
Case: 19-10077          Document: 00515806387              Page: 13   Date Filed: 04/02/2021




                                            No. 19-10077


   imposed conditions one and two after the district court failed to mention
   them during sentencing, a conflict exists, and these conditions should be
   removed from the judgment.
           Smith also challenges the written judgment’s inclusion of condition
   three, which in relevant part requires him to “notify third parties of risks that
   may be occasioned by [his] criminal record or personal history or
   characteristics.”         Like conditions one and two, this condition is not
   “required” by § 3583(d), so the district court was obligated to orally
   pronounce it at sentencing. 37 “The pronouncement requirement is . . .
   satisfied when [the district court] . . . giv[es] the defendant notice of the
   sentence [including required conditions of supervised release] and an
   opportunity to object.” 38 As explained below, the district court did not
   pronounce this condition at sentencing, depriving Smith of an opportunity to
   object. Accordingly, we review for abuse of discretion. 39
           The Government makes several arguments regarding condition three.
   First, it contends that the “substance” of this condition is part of the
   “standard” conditions adopted at sentencing. While the district court did
   order Smith to “comply with the standard conditions of supervised release
   that will be set forth in the judgment of conviction and sentence,” the nature
   of these conditions was entirely unclear at the time of sentencing, depriving


   conform to the oral sentence.’”) (quoting United States v. Mireles, 471 F.3d 551, 557 (5th
   Cir. 2006)).
           37
                See Diggles, 957 F.3d at 559; 18 U.S.C. § 3583(d).
           38
                Diggles, 957 F.3d at 560.
           39
             See id. (“We conclude that the district court pronounced the conditions for the
   same reason that plain-error review applies: the judge informed the defendants of the
   conditions, so they had an opportunity to object.”); United States v. Gomez, 960 F.3d 173,
   179 (5th Cir. 2020) (“If the defendant had no opportunity to object to the unpronounced
   conditions in the district court, we review for abuse of discretion.”).




                                                  13
Case: 19-10077          Document: 00515806387                  Page: 14   Date Filed: 04/02/2021




                                                No. 19-10077


   Smith of any notice and opportunity to object. 40 The Government also
   observes that condition three is similar to the “standard condition” set forth
   in § 5D1.3(c)(12) of the Guidelines, as well as an older version of this
   condition. 41 But because the district court failed to mention any Guidelines
   conditions during sentencing, much less ensure that Smith had reviewed
   these conditions with counsel, this after-the-fact similarity is inapposite. 42
   Finally, the Government asserts that condition three is duplicative of the
   mandatory condition requiring Smith to register under the Sex Offender
   Registration and Notification Act (SORNA). 43                     However, no SORNA
   provision is sufficiently similar to condition three to duplicate its
   requirements. 44         Rather, condition three’s general phrasing broadens
   SORNA’s registration requirements, along with those mentioned by the
   court during sentencing.             Accordingly, a conflict results, and the oral
   pronouncement governs such that condition three must be removed from the
   written judgment on remand. 45



           40
                See Diggles, 957 F.3d at 560.
           41
         See U.S. Sent’g Guidelines Manual § 5D1.3(c)(12) (U.S. Sent’g
   Comm’n 2018).
           42
              See Diggles, 957 F.3d at 560-63 & n.5 (explaining that a court may satisfy the
   pronouncement requirement by orally adopting another “document proposing
   conditions,” provided that the court “ensure[s] . . . that the defendant had an opportunity
   to review it with counsel”); Gomez, 960 F.3d at 179 (same).
           43
          See 18 U.S.C. § 3583(d) (requiring a district court to order compliance with
   SORNA as a condition of supervised release).
           44
              See 34 U.S.C. § 20913(a),(c) (requiring sex offenders to register and keep their
   registration current); id. § 20920 (requiring online public access to sex offender
   information); id. § 20923 (creating a community notification program requiring officials to
   provide information about registered offenders to designated individuals and entities).
           45
              United States v. Omigie, 977 F.3d 397, 406 (5th Cir. 2020) (quoting United States
   v. Mireles, 471 F.3d 551, 557 (5th Cir. 2006)).




                                                    14
Case: 19-10077   Document: 00515806387            Page: 15   Date Filed: 04/02/2021




                                   No. 19-10077


                               *        *         *
         For the foregoing reasons, the judgment is AFFIRMED IN PART
   and REVERSED IN PART. We REMAND to the district court for the
   limited purpose of amending the written judgment to conform to the oral
   sentence.




                                        15